Exhibit 10.04
May 18, 2004
Sasan Goodarzi
Dear Sasan:
On behalf of the Intuit team, it is with great pleasure that I extend to you
this formal offer of employment to join us in the position of Vice
President/General Manager, Vertical Business Management Solutions and General
Manager, Intuit Distribution Management Systems (IDMS), in Boulder, Colorado
reporting directly to Lorrie Norrington, Executive Vice President, Office of the
CEO. We have all been impressed and excited by your talents, energy and
experience, and are excited about the prospect of you joining our team.
The revised offer will remain open until close of business, Friday, May 21,
2004. The terms of our offer are as follows:
START DATE
We anticipate that you will start employment with Intuit on June 7, 2004 (“Start
Date”).
BASE COMPENSATION
For your services, you will be paid an annual base salary of $350,000, payable
in bi-weekly installments and in accordance with Intuit’s standard payroll
practices.
ANNUAL PERFORMANCE BONUS ELIGIBILITY
You will be eligible to participate in Intuit’s Performance Incentive Plan
(“IPT”), a cash incentive compensation program beginning with Intuit’s August 1,
2004 to July 31, 2005 fiscal year. The IPI bonus measurement cycle is the same
as Intuit’s fiscal year. Your target percentage under the IPI for Intuit’s 2005
fiscal year ending July 31, 2005 will be 40% of your base salary. Payouts under
the IPI are tied to the achievements of Intuit and individual performance and
are made to individuals who are employed on the date the IPI payment is made.
The actual amount of your award, if any, will be determined in accordance with
the terms and conditions outlined in the IPI plan document.
EQUITY
Subject to approval by the Compensation and Organizational Development Committee
of Intuit’s Board of Directors or its designee, you will be granted a
nonqualified stock option to purchase 60,000 shares of Common Stock of Intuit
Inc. These options will be granted to you on your Start Date. The exercise price
per share will be equal to the closing price of Intuit’s Common Stock on the
Nasdaq National Market on the date of grant. If, however, that is not a trading
day, the exercise price per share will be the closing price on the last trading
day preceding your Start Date. The options will be subject to the terms of the
Intuit Inc. 2002 Equity Incentive Plan. The options will vest over three years
as to 33-1/3% of the option shares twelve months from the date of the grant, and
as to an additional 2.778% of the option shares monthly thereafter for the next
two years, provided you remain employed on the vesting date. The option will
have a maximum term of seven years.

 



--------------------------------------------------------------------------------



 



NONQUALIFIED DEFERRED COMPENSATION PLAN CONTRIBUTIONS
Intuit will make a fully vested employer contribution of $150,000 on your behalf
to the Intuit Inc. Executive Deferred Compensation Plan (the “NQDCP”). Intuit
will make this contribution net of required payroll withholding taxes within
thirty days following your Start Date.
Provided you remain employed through your one-year anniversary of employment
with Intuit, Intuit will make a fully vested employer contribution of $150,000
on your behalf to the NQDCP (the “One-Year Anniversary NQDCP Contribution”).
Intuit will make this One-Year Anniversary NQDCP Contribution net of required
payroll withholding taxes within thirty days following the first anniversary of
your Start Date. Se Separation Benefits below for the effect your termination of
Intuit employment within your first year of employment would have on this
One-Year Anniversary NQDCP Contribution.
In accordance with the terms and conditions of the NQDCP, you will be able to
elect to have these contributions credited with earnings pursuant to the
investment alternatives offered under the NQDCP and elect when to take
distribution of these contributions and any earnings credited thereon.
INSURANCE
You will be eligible to participate in Intuit’s group health, life and dental
insurance plans. Your benefits will become effective on the first day of the
month coincident with or following your Start Date.
RELOCATION
You will be eligible for Intuit’s executive relocation benefits under Intuit’s
Relocation Policy, plus an additional net of taxes amount of $25,000 in
relocation benefits. If you resign from Intuit prior to your first anniversary
of employment, you agree to reimburse Intuit for a prorated amount of the
relocation benefits paid to or on behalf of you by one-twelfth of every complete
month of service after your Start Date.
SEPARATION BENEFITS
In the event of your involuntary termination without Cause within the first year
of your employment, Intuit will make the $150,000 One-Year Anniversary NQDCP
Contribution on your behalf to the NQDCP payable within 30 days following the
date your employment terminates provided you then sign a valid and binding
release agreement.
In the event of your involuntary termination without Cause at anytime during
your Intuit employment, you will also be entitled to a single lump sum severance
payment equal to one year of your then current base salary (less applicable
deductions and withholdings) payable within 30 days following the date your
employment terminates provided you then sign a valid and binding release
agreement.
In the event of your voluntary termination or termination for Cause, you will
not be entitled to any portion of the above separation benefits.
For purposes of these separation benefits, the following shall constitute Cause
for termination: (i) you have been convicted of a misdemeanor that involves
moral turpitude or the embezzlement of property of Intuit or one of its
affiliates; (ii) you have been convicted of a felony under the laws of the
United States or any state thereof; (iii) your willful misconduct in the
performance of your duties as an Intuit employee; (iv) your gross negligence in
the performance of your duties as an Intuit employee; or (v) you have

 



--------------------------------------------------------------------------------



 



persistently failed to follow the lawful instructions of your manager relating
to an activity within the scope of your duties. In order for a condition
identified in (iv) or (v) to constitute Cause, Intuit shall first have provided
you with (A) at least 30 days’ written notice of the alleged actions setting
forth with specificity the events or failures complained of and (B) an
opportunity to remedy to the reasonable satisfaction of your manager such
condition within such 30 day period and you shall have failed to remedy such
condition.
VACATION
You will accrue four weeks of vacation during your first year of employment.
SICK DAYS
You will be granted 40 hours of sick leave each calendar year. Your sick leave
will accrue at the rate of 1.54 hours per pay period (bi-weekly).
PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year. Your
first salary review will be conducted in connection with your performance review
for the fiscal year ending July 31, 2005.
BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit’s verification of
background information, even if you should begin employment before completion of
Intuit’s background check.
CONFIDENTIALITY
This letter confirms our understanding that you are not subject to any
employment agreement that would preclude us from offering this position to you
or you joining our organization. This also confirms that you will not be asked
to disclose to us or utilize any confidential or proprietary information from
your prior places of employment, and that you understand that you must not do
so. In addition, you will agree to execute and abide by Intuit’s Employee
Invention Assignment and Confidentiality Agreement as a condition of employment.
WORK AUTHORIZATION
Federal law requires Intuit to document an employee’s authorization to work in
the United States. To comply, Intuit must have a completed Form I-9 for you
within three business days of your Start Date. You agree to provide Intuit with
documentation required by the Form I-9 to confirm you are authorized to work in
the United States. You understand and agree that if you do not comply with this
requirement by close of business on the third business day following your Start
Date, you will be placed on unpaid leave for up to five days to comply. You
further understand and agree that failure to provide the necessary documentation
by the end of the leave of absence period will result in termination of
employment.
This letter also confirms the understanding that employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or Intuit. This at-will
employment relationship can only be modified in writing signed by Intuit’s
Senior Vice President of Human Resources.

 



--------------------------------------------------------------------------------



 



This letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior agreements between the parties regarding
employment.
Please review these terms and make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter and
confirm your Start Date. The original of this letter is for your records.
If you have any questions, please feel free to contact me at (650) 944-6137.
We look forward to you joining the Intuit team.
Sincerely,
/s/ Eric Lane
Eric Lane
Director, Talent Acquisition & Mobility
AGREED AND ACCEPTED:

         
/s/ Sasan Goodarzi
  5/19/04   06/07/04
 
       
Sasan Goodarzi
  Date   Start Date

 



--------------------------------------------------------------------------------



 



(INTUIT LOGO) [f50625f5062501.gif]
To: Sasan Goodarzi
From: Laura Fennell
Date: December 1, 2008
Subject: Amended Employment Agreement
Sasan,
We are excited that you agreed to take on the role of Senior Vice President and
President/GM of IFID in Calabasas, CA. The purpose of this memo is to formally
document the terms of your employment as initially specified in your May 18,
2004 revised offer letter and the October 9, 2007 memo.
In addition, Intuit has reviewed the terms of your employment, in light of the
requirements of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”) and has concluded that certain clarifications are
desirable under Section 409A. These changes are intended to bring your
employment into documentary compliance with the requirements for administration
under Section 409A. Please review the following changes; however, in order to
ensure compliance with Section 409A, Intuit must receive a copy of this
document, executed by you, not later than December 31, 2008.
The effective date of this promotion was September 10, 2007. Your transfer to
IFID became official September 24, 2007. As of September 10, 2007, you also
became a Section 16 Insider of Intuit. In your new role, you will continue to
report directly to the CEO and will continue to be an at will employee.
Base Salary and Annual Incentive
Effective upon September 10, 2007 (the “Transition Date”), your annual base
salary was increased to $540,000. Your annual bonus target percentage was
increased to 65%, retroactive to August 1, 2007.
NQDCP Contributions
Within thirty days following October 9, 2007 Intuit made a fully vested employer
contribution of $200,000 on your behalf to the Intuit Inc. 2005 Executive
Deferred Compensation Plan (the “NQDCP”). This contribution was subject to
certain payroll taxes.
Within 30 days following October 9, 2008, Intuit made a second fully vested
employer contribution of $200,000 on your behalf to the NQDCP. This contribution
was subject to certain payroll taxes.
In accordance with the terms and conditions of the NQDCP, you will be able to
elect to have these contributions credited with earnings pursuant to the
investment

 



--------------------------------------------------------------------------------



 



alternatives offered under the NQDCP and to elect when to take distribution of
these contributions and any earnings credited thereon.
Equity Awards
As approved by the Compensation and Organizational Development Committee of
Intuit’s Board of Directors or its designee, you were granted a nonqualified
stock option to purchase 20,000 shares of Common Stock of Intuit Inc. These
options were granted to you on the seventh business day of October 2007 (i.e.,
the seventh business day of the month following your promotion date, as per
Intuit’s standard equity granting practice). The exercise price per share will
be equal to the closing price of Intuit’s Common Stock on the Nasdaq National
Market on the date of grant. If, however, that is not a trading day, the
exercise price per share will be the closing price on the last trading day
preceding the date of grant. The options will be subject to the terms of the
Intuit Inc. 2005 Equity Incentive Plan. The options will vest over three years
with 33-1/3% of the option shares vesting twelve months from your Transition
Date, and an additional 2.778% of the option shares vesting monthly thereafter
for the next two years, provided you remain employed by Intuit Inc. on the
vesting dates. The option will have a maximum term of seven years.
Also as approved by the Compensation and Organization Development Committee or
its designee, you were granted 10,000 restricted stock units (referred to as
“Stock Units” or “SUs”). These Stock Units were granted to you on the seventh
business day of October 2007, according to the equity granting practice
described above. Provided Intuit achieves the specified revenue and operating
income performance hurdles for these Stock Units in FY08, the Stock Units will
vest after three years, so long as you remain employed by Intuit Inc. on the
vesting date. Your Stock Units and the issuance of the underlying Intuit Inc.
Common Stock will be subject to the terms and conditions of your Stock Unit
Agreement and the Intuit Inc. 2005 Equity Incentive Plan.
Relocation Assistance
Since this role is based in California, we agreed that you will relocate from
Texas under Intuit’s Executive Relocation Policy. Intuit will provide you with
mortgage assistance to assist you with the purchase of a home. This mortgage
assistance will apply directly towards the repayment of principal and interest,
up to a mortgage of $1,200,000. The assistance will be designed to effect an
approximate 5% reduction off of your interest rate for the first year of your
mortgage, a 4% interest reduction for the second year, a 3% interest reduction
for the third year, 2% interest reduction for the fourth year, and a 1% interest
reduction for the fifth year. This mortgage assistance will end on the earlier
of the fifth year of your mortgage or the date your employment with Intuit ends.
Your relocation benefits will be limited to the terms of the Executive
Relocation Policy and the mortgage benefit as described above.
Please note that this special compensation package including this relocation
assistance is based on your job moving from Texas to this extremely high cost
area in California. In the event of your job moving outside of California on
behalf of Intuit, the terms of your compensation and relocation assistance will
likely be modified.
Involuntary Termination

 



--------------------------------------------------------------------------------



 



The Separation Benefits set forth in your May 18, 2004 revised offer letter
remain in place; however, in order to comply with Section 409A, the second
paragraph of the “Separation Benefits” section of that letter shall be revised
to read in its entirety as follows:
In the event of your involuntary termination without Cause at anytime during
your Intuit employment, you will also be entitled to a single lump sum severance
payment equal to one year of your then current base salary (less applicable
deductions and withholdings) payable within 30 days following the date your
employment terminates, provided you have returned to Intuit a signed, valid,
binding and irrevocable release agreement that is acceptable to Intuit which
release must be delivered within 45 days after the date of such termination of
employment.
This memo, your existing stock option agreements and stock unit agreements and
your May 18, 2004 revised offer letter set forth the entire agreement between
you and Intuit regarding the terms of your employment. You agree to continue to
be bound by the Employee Inventions Assignment and Confidentiality Agreement
which you signed on June 7, 2004.
Please let me know if you have any questions or concerns.
Understood and Agreed:

     
/s/ Sasan Goodarzi
  12/1/08
 
   
Sasan Goodarzi
  Date

 